Exhibit 10.4

AMENDMENT NO. 2

TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT, dated as of May 10, 2006, is by
and among Wachovia Capital Finance Corporation (Western), a California
corporation, in its capacity as administrative and collateral agent for Lenders
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the parties thereto as lenders (in such capacity, “Agent”), Bank of America,
N.A., in its capacity as syndication agent pursuant to the Loan Agreement (in
such capacity, “Syndication Agent”), the parties to the Loan Agreement as
lenders (individually, each a “Lender” and collectively, “Lenders”), Merix
Corporation, an Oregon corporation (“Parent”), and Merix San Jose, Inc., a
California corporation (“Merix San Jose” and together with Parent, each
individually a “Borrower” and collectively, “Borrowers”), Merix Nevada, Inc., an
Oregon corporation (“Nevada”), Merix Asia, Inc., an Oregon corporation (“Asia”),
and Data Circuit Holdings, Inc., a Delaware corporation (“DC Holdings”, and
together with Nevada and Asia, each individually a “Guarantor” and collectively,
“Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Loan and Security Agreement, dated as of September 28, 2005, by
and among Agent, Syndication Agent, Lenders, Borrowers and Guarantors, as
amended by Amendment No. 1 to Loan and Security Agreement, dated as of
October 20, 2005 (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and other agreements, documents and instruments referred to therein or at any
time executed or delivered in connection therewith or related thereto,
including, without limitation, this Amendment No. 2 (all of the foregoing,
including the Loan Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders
(a) consent to (i) the incurrence by Parent of the Indebtedness evidenced by the
Merix Convertible Notes (as defined below), (ii) the repayment by Parent of all
of the Indebtedness of Parent evidenced by or arising under the Merix 6.5%
Debenture with a portion of the proceeds of Indebtedness of Parent evidenced by
the Merix Convertible Notes, and (ii) either, at Parent’s option, (A) an
intercompany loan by Parent and/or one or more of the Domestic Subsidiaries to
one or more of its Foreign Subsidiaries, with a portion of the proceeds of the
Indebtedness of Parent evidenced by the Merix Convertible Notes, the proceeds of
such intercompany loan or loans to be used to repay all of the Indebtedness of
Merix Caymans Trading Company Limited to certain lenders for whom Standard
Chartered Bank (Hong Kong) Limited is the facility agent under its existing
credit facility with such lenders (the “SCB Asia Facility” as hereinafter
further defined) or (B) an equity contribution or contributions by Parent and/or
one or more of the



--------------------------------------------------------------------------------

Domestic Subsidiaries to one or more of the Foreign Subsidiaries, with a portion
of the proceeds of the Indebtedness of Parent evidenced by the Merix Convertible
Notes, with the proceeds of such equity contribution or contributions to be used
to repay all of the Indebtedness and other obligations of Merix Caymans Trading
Company Limited and its Affiliates under the SCB Asia Facility and (b) make
certain other amendments to the Loan Agreement, and Agent and Lenders are
willing to provide such consent and make such amendments, subject to the terms
and conditions contained herein; and

WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Guarantors
intend to evidence such consent and amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

(i) “Amendment No. 2” shall mean Amendment No. 2 to Loan and Security Agreement,
dated May 10, 2006, by and among Agent, Lenders, Borrowers and Guarantors, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

(ii) “Initial Purchaser” shall mean Thomas Weisel Partners LLC, a Delaware
limited liability company.

(iii) “Initial Purchaser Option” shall mean the election by the Initial
Purchaser of its option to purchase up to an aggregate amount of $10,000,000 of
Merix Convertible Notes pursuant to the Purchase Agreement for the Merix
Convertible Notes between Parent and the Initial Purchaser, which may be
exercised not later than thirteen (13) days after the date of such Purchase
Agreement.

(iv) “Merix Caymans” shall mean Merix Caymans Trading Company Limited, a Cayman
Islands company, and its successors and assigns.

(v) “Merix Convertible Notes” shall mean the Convertible Senior Subordinated
Notes due 2013, issued by Parent on the terms identical in all material respects
to the terms set forth in the preliminary offering circular dated May 8, 2006
delivered to Agent on or before the date hereof (it being understood that the
interest rate on such notes will be determined on the date hereof, but in any
event will not exceed 4.00% per annum), in the original principal amount of
$60,000,000, as such amount may be increased as a result of the exercise of the
Initial Purchaser Option, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

2



--------------------------------------------------------------------------------

(vi) “SCB Asia Facility” shall mean the credit facility provided to Merix
Caymans by certain lenders for whom Standard Chartered Bank (Hong Kong) Limited
is the facility agent as set forth in the Credit Agreement, dated September 27,
2005, by and among Merix Caymans Holding Company Limited, Merix Caymans, certain
subsidiaries of Merix Caymans, and Standard Chartered Bank (Hong Kong) Limited
as facility agent, security agent and administrative agent, and such lenders.

(b) Amendment to Definition. All references to the term “Change of Control” in
the Loan Agreement shall be deemed to include, in addition and not in
limitation, any “fundamental change” as such term is defined in the preliminary
offering circular dated May 8, 2006 with respect to the Merix Convertible Notes
and the indenture with respect to the Merix Convertible Notes (which shall
include the same definition as in such offering circular).

(c) Interpretation. For purposes of this Amendment No. 2, all terms used herein,
including but not limited to, those terms used and/or defined herein or in the
recitals hereto shall have the respective meanings assigned thereto in the Loan
Agreement as amended by this Amendment No. 2.

2. Consent. Subject to the terms and conditions hereof and notwithstanding
anything to the contrary contained in the Loan Agreement and the other Financing
Agreements, Agent and Lenders hereby consent to:

(a) the incurring of the Indebtedness evidenced by the Merix Convertible Notes
on or before May 31, 2006 and the issuance of the Capital Stock upon conversion
thereof in accordance with the terms thereof as set forth in the preliminary
offering circular for the Merix Convertible Notes dated May 8, 2006 and the
indenture for the Merix Convertible Notes (which shall be identical in all
material respects to the terms set forth in the preliminary offering circular
dated May 8, 2006 delivered to Agent on or before the date hereof);

(b) the repayment by Parent of all of the Indebtedness of Parent evidenced by or
arising under the Merix 6.5% Debenture with a portion of the proceeds received
by Parent from the issuance of the Merix Convertible Notes on or before May 31,
2006; and

(c) either, after written notice to Agent, on or before May 31, 2006, (i) an
intercompany loan or loans by Parent and/or one or more of the Domestic
Subsidiaries to one or more of the Foreign Subsidiaries, or (ii) an equity
contribution or contributions by Parent and/or one or more of the Domestic
Subsidiaries to one or more of the Foreign Subsidiaries, in either case under
clause (i) or (ii), with a portion of the proceeds received by Parent from the
issuance of the Merix Convertible Notes, and the proceeds of which loan or loans
or equity contribution or contributions, as the case may be, are used to repay
all of the Indebtedness and other obligations outstanding under the SCB Asia
Facility.

 

3



--------------------------------------------------------------------------------

3. Indebtedness.

(a) Effective on the date of the initial issuance of the Merix Convertible
Notes, Section 9.9 of the Loan Agreement is hereby amended by deleting clause
(h) thereof in its entirety and substituting the following therefor:

“(h) Indebtedness of Parent evidenced by or arising under the Merix Convertible
Notes (as in effect on the date of the issuance thereof), provided, that:

(i) the principal amount of such Indebtedness shall be not more than $60,000,000
(as such amount may be increased as a result of the exercise of the Initial
Purchaser Option, but not to exceed $70,000,000) or at any time, less the
aggregate amount of all repayments, repurchases or redemptions thereof, whether
optional or mandatory, plus interest thereon at the rate provided in the Merix
Convertible Notes as in effect on the date of the issuance thereof,

(ii) Borrowers and Guarantors shall not, directly or indirectly, make any
payments of principal or interest in respect of such Indebtedness, except, that,
(A) Parent may make (1) regularly scheduled payments of principal and interest
when due in accordance with the terms of the Merix Convertible Notes (as in
effect on the date of the issuance thereof) and (2) mandatory prepayments of
principal and interest upon the occurrence of a “fundamental change” as such
term is defined in the preliminary offering circular dated May 8, 2006 for the
Merix Convertible Notes and under the terms of the indenture for the Merix
Convertible Notes (which definition shall be the same as in the offering
circular except as Agent may otherwise agree) or upon an event of default under
the Merix Convertible Notes, but as to any such payments only to the extent
permitted under the subordination provisions set forth in the indenture for the
Merix Convertible Notes which shall be as set forth on Exhibit A to Amendment
No. 2 and (B) Parent may prepay, redeem or retire such Indebtedness to the
extent permitted under Section 9.9(h)(vii) below,

(iii) such Indebtedness is and shall at all times continue to be subject and
subordinate in right of payment to the right of Agent and the other Secured
Parties to receive the prior indefeasible payment and satisfaction in full of
all of the Obligations on terms and conditions set forth on Exhibit A to
Amendment No. 2,

(iv) the Obligations shall constitute “senior debt” as such term is defined in
the preliminary offering circular for the Merix Convertible Notes dated May 8,
2006 and under the terms of the indenture for the Merix Convertible Notes (which
definition shall be the same as in the offering circular except as Agent may
otherwise agree) and shall be the only such senior debt and at all times
entitled to the rights, remedies and benefits of such priority, including the
right to enforce the subordination provisions set forth in the indenture for the
Merix Convertible Notes,

(v) Agent shall have received upon the issuance of the Merix Convertible Notes,
true, correct and complete copies of the indenture for the Merix Convertible
Notes and all other agreements, documents and instruments related thereto, the
terms of which shall in all material respects be identical to those set forth in
the preliminary offering circular dated May 8, 2006, except for the interest
rate which will be established on the date of Amendment No. 2 (but in any event
will not exceed 4.00% per annum) and as Agent may otherwise specifically agree
in writing and the indenture, together with the Merix Convertible Notes, the
Purchase Agreement with the Initial Purchaser and the Registration Rights
Agreement as described in the preliminary offering circular dated May 8, 2006,
shall be the only documents governing the terms of such Indebtedness,

 

4



--------------------------------------------------------------------------------

(vi) Borrowers and Guarantors shall not, directly or indirectly, amend, modify,
alter or change any of the material terms of such Indebtedness or the Merix
Convertible Notes (as in effect on the date of the issuance thereof), the
indenture or any other agreement related thereto, except, that, Parent may,
after prior written notice to Agent, amend, modify, alter or change the terms
thereof so as to extend the maturity thereof or defer the timing of any payments
in respect thereof or to forgive or cancel any portion of such indebtedness
other than pursuant to payments thereof, or to reduce the interest rate or any
fees in connection therewith, to make any covenant or event of default less
restrictive or burdensome to Borrowers and Guarantors,

(vii) Borrowers and Guarantors shall not, directly or indirectly, prepay,
redeem, retire, defease, purchase or otherwise acquire such indebtedness, or set
aside or otherwise deposit or invest any sums for such purpose, except, that:

(A) Parent may prepay, redeem or retire such Indebtedness to the extent
permitted under clause (ii)(A)(2) above,

(B) Parent may prepay, redeem or retire such Indebtedness with Refinancing
Indebtedness with respect thereto permitted under Section 9.9(j) hereof,

(C) Parent may prepay, redeem or retire such Indebtedness with the net proceeds
of the issuance and sale of Capital Stock of Parent permitted hereunder received
by Parent in cash or other immediately available funds, provided, that, the
prepayment, redemption or retirement of such Indebtedness shall be substantially
contemporaneous with the issuance and sale of the Capital Stock of Parent and as
of the date of any such payment and after giving effect thereto, there shall be
Excess Availability and no Default or Event of Default shall exist or have
occurred and be continuing,

(D) Parent may convert such Indebtedness to shares of Capital Stock of Parent in
accordance with the terms of the Merix Convertible Notes (as in effect on the
date of the issuance thereof),

(E) Parent may prepay, redeem or retire such Indebtedness in cash or other
immediately available funds (other than with proceeds of the issuance and sale
of Capital Stock of Parent as provided in clause (C) above or with proceeds of
Refinancing Indebtedness as provide in clause (B) above); provided, that, as of
the date of any such prepayment, redemption or retirement, Agent shall have
received not less than two (2) Business Days’ prior written notice of the
intention of Borrowers to so prepay, redeem or retire such Indebtedness, the
Excess Availability for each of the immediately preceding ten (10) consecutive
days prior to the date of any payment in respect thereof shall have been no less
than $20,000,000 and as of the date of any such payment and after giving effect
thereto, the Excess Availability shall be no less than $20,000,000 and no
Default or Event of Default shall exist or have occurred and be continuing; and

 

5



--------------------------------------------------------------------------------

(viii) Borrowers and Guarantors shall furnish to Agent all material notices or
demands in connection with such Indebtedness either received by any Borrower or
Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be;”

(b) Effective on the date of the initial issuance of the Merix Convertible
Notes, Section 9.9(j)(viii) of the Loan Agreement is hereby amended by deleting
the phrase “$35,000,000 (plus the amount of refinancing fees and expense
incurred in connection therewith outstanding on the date of such event)”
contained therein and substituting the following therefor:

“(viii) $60,000,000 or, if the Initial Purchaser shall have exercised the
Initial Purchaser Option, then the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount of $60,000,000 plus the
original principal amount of Indebtedness evidenced by the Merix Convertible
Notes issued upon the exercise of the Initial Purchaser Option (plus, in each
case, the amount of refinancing fees and expense incurred in connection
therewith outstanding on the date of such event)”.

4. Loans, Investments, Etc. Effective on the date of the initial issuance of the
Merix Convertible Notes, Section 9.10 of the Loan Agreement is hereby amended by
adding a new clause (o) to read as follows:

“(o) either, at Parent’s option, after prior written notice to Agent, (i) a loan
or loans by Parent and/or one or more Domestic Subsidiaries to one or more
Foreign Subsidiaries within thirty (30) days after the date of the closing of
the issuance of the Merix Convertible Notes, made solely with proceeds received
by Parent from the issuance of the Merix Convertible Notes, in a principal
amount not to exceed $31,000,000, all of the proceeds of which will be used by
such Foreign Subsidiaries to repay in full the Indebtedness and other
obligations of Merix Caymans and any of its Affiliates arising under or in
connection with the SCB Asia Facility; provided, that the Indebtedness arising
pursuant to such loan or loans shall not be evidenced by a promissory note or
other instrument unless the single original of each such note or other
instrument shall have been promptly delivered to Agent upon its request to hold
as part of the Collateral, with such endorsement and/or assignment by the payee
of such note or other instrument as Agent may require or (ii) an equity
contribution or contributions by Parent and/or one or more of the Domestic
Subsidiaries to one or more of the Foreign Subsidiaries, within thirty (30) days
after the date of the issuance of the Merix Convertible Notes, made solely with
proceeds received by Parent from the issuance of the Merix Convertible Notes, in
a principal amount not to exceed $31,000,000, all of the proceeds of which
equity contribution or contributions will be used by such Foreign Subsidiaries
to repay in full the Indebtedness and other obligations of Merix Caymans and any
of its Affiliates arising under or in connection with the SCB Asia Facility,
provided, that, Parent shall execute and deliver to Agent such agreements,
documents and instruments as Agent may request in order to perfect and protect
the security interests and liens of Agent in any Capital Stock or other
consideration received by Parent or any of such Domestic Subsidiaries and all of
the related rights, remedies and benefits with respect thereto.”

5. Events of Default. Section 10.1 (h) of the Loan Agreement is hereby amended
to add after the parenthetical contained therein: “including, without
limitation, Indebtedness arising under or evidenced by the Merix Convertible
Notes”.

 

6



--------------------------------------------------------------------------------

6. Amendment Fee. In consideration of the amendments set forth herein Borrowers
shall on the date hereof, pay to Agent, for its benefit and the benefit of
Lenders, or Agent, at its option, may charge the account of Borrowers maintained
by Agent, a fee in the amount of the $35,000, which fee is fully earned as of
the date hereof and shall constitute part of the Obligations.

7. Representations and Warranties. Each Borrower and Guarantor represents and
warrants to Agent and Lenders that the execution, delivery and performance of
this Amendment No. 2 are all within its corporate powers, have been duly
authorized, are not in contravention of law or the terms of its certificate of
incorporation, by laws or other organizational documentation, or any indenture,
agreement or undertaking to which it is a party or by which it or its property
are bound and this Amendment No. 2 constitutes its legal, valid and binding
obligations enforceable in accordance with it terms.

8. Conditions Precedent. The amendments and consents set forth herein shall be
effective as of the date of the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

(a) Agent shall have received an executed original or executed original
counterparts of this Amendment No. 2, duly authorized, executed and delivered by
Borrowers and Guarantors;

(b) Agent shall have received a true, correct and complete copy of the
preliminary offering circular dated May 8, 2006 for the Merix Convertible Notes,
which shall be in form and substance satisfactory to Agent; and

(c) Agent shall have received the approvals to the terms and conditions hereto
of such Lenders as are required under the terms of the Loan Agreement, as
determined by Agent.

9. General.

(a) Effect of this Amendment. This Amendment No. 2 and the instruments and
agreements delivered pursuant hereto represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written Except as expressly provided herein, no other changes or
modifications to the Financing Agreements are intended or implied, and in all
other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent that any provision of the Loan Agreement or any of the other Financing
Agreements are inconsistent with the provisions of this Amendment No. 2, the
provisions of this Amendment No. 2 shall control.

 

7



--------------------------------------------------------------------------------

(b) Governing Law. The validity, interpretation and enforcement of this
Amendment No. 2 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

(c) Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(d) Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

(e) Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be requested by
Agent to effectuate the provisions and purposes of this Amendment No. 2.

(f) Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.

(g) Counterparts, etc. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment No. 2 by telefacsimile or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 2. Any party delivering an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 2 but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment No. 2.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

BORROWERS MERIX CORPORATION By:  

/s/ Mark R. Hollinger

Title:   CEO, PRESIDENT MERIX SAN JOSE, INC. By:  

/s/ Mark R. Hollinger

Title:   CEO GUARANTORS MERIX NEVADA, INC. By:  

/s/ Mark R. Hollinger

Title:   PRESIDENT MERIX ASIA, INC. By:  

/s/ Mark R. Hollinger

Title:   PRESIDENT DATA CIRCUIT HOLDINGS, INC. By:  

/s/ Mark R. Hollinger

Title:   PRESIDENT

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT

WACHOVIA CAPITAL FINANCE

CORPORATION (WESTERN), as Agent

By:  

[illegible]

Title:   Managing Director LENDERS

WACHOVIA CAPITAL FINANCE

CORPORATION (WESTERN)

By:  

[illegible]

Title:   Managing Director BANK OF AMERICA, N.A. By:  

[illegible]

Title:  

Vice President